USCA1 Opinion

	




          September 12, 1994                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                [NOT FOR PUBLICATION]                                 ____________________        No. 93-2279                           ERICO DAVIAS, A/K/A ERIC DAVIS,                                Plaintiff, Appellant,                                          v.                         WARDEN, NEW HAMPSHIRE STATE PRISON,                                 Defendant, Appellee.                                 ____________________                        APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                   [Hon. Shane Devine, Senior U.S. District Judge]                                       __________________________                                 ____________________        No. 93-2290                                    ERICO DAVIAS,                                 Plaintiff, Appellant                                          v.                           STATE OF NEW HAMPSHIRE, ET AL.,                                Defendants, Appellees.                                  __________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                   [Hon. Joseph A. DiClerico, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                            Selya and Cyr, Circuit Judges.                                           ______________                                  __________________            Erico Davias on briefs pro se.            ____________                                 ____________________                                 ____________________                 Per Curiam.  The judgments are affirmed in both of these                 __________            consolidated  appeals.  In  No. 93-2279,  plaintiff complains            that  one or more employees  in the prison  mailroom opened a            piece  of correspondence  sent to  him from  federal district            court.  Incorporated into his amended complaint is a response            to a  grievance filed by  plaintiff in  connection with  this            incident, in  which the  warden explained  that the mail  had            been opened  by  mistake.   Based  on this  explanation,  the            magistrate-judge  found  that  plaintiff was  complaining  of            simple  negligence on  the  part of  defendant--a finding  to            which  plaintiff has not objected.   It is  well settled that            such  an allegation fails to state  a claim under 42 U.S.C.              1983.   See,  e.g., Daniels  v. Williams,  474 U.S.  327, 328                    ___   ____  _______     ________            (1986) ("the Due Process Clause is simply not implicated by a            negligent act  of an official  causing unintended loss  of or            _________            injury   to  life,  liberty,   or  property")   (emphasis  in            original); Germany v. Vance, 868 F.2d 9, 11 (1st Cir. 1989).                       _______    _____                 In  No.  93-2290,  plaintiff challenges  the  procedures            surrounding his extradition from  Louisiana to New  Hampshire            in   June   1991.     The   district   court  (adopting   the            recommendations  of the  magistrate-judge)  dismissed on  res            judicata  grounds,  finding  that  plaintiff  had  brought  a            similar challenge in  a separate state-court suit.   From the            record  before us, we are unable to confirm that judgment has            issued  in that  proceeding.   This is  unimportant, however,                                         -3-            inasmuch  as  plaintiff's allegations  here are  identical to            those  advanced in  an earlier  federal  action that  was the            subject of our decision  in Davias v. New Hampshire,  No. 93-                                        ______    _____________            1405 (1st Cir. Dec. 15, 1993) (per curiam).  Dismissal of the            instant  action  on res  judicata  grounds  was thus  plainly            warranted--if not  on the  basis of plaintiff's  state suit--            then on the basis of his earlier federal proceeding.                   The judgments are affirmed.                 ___________________________                                         -4-